Citation Nr: 0314636
Decision Date: 07/02/03	Archive Date: 08/07/03

Citation Nr: 0314636	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-00 104A	)	DATE JUL 02. 2003
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension with 
vascular disease.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to December 
1975.  This appeal came to the Board of Veterans' Appeals 
(Board) from July 2001 and later decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, denying service connection for, inter alia, 
hypertension with vascular disease, and heart disease.  The 
Board denied service connection for hypertension and heart 
disease in a December 2002 decision.  The case is now before 
the Board on the veteran's motion to vacate that decision 
with respect to hypertension.

FINDING OF FACT

The service medical records recited in the Board's December 
2002 decision did not include an undated consultation sheet 
containing the entry "H[yper]T[ension]  BP  150/110  X  3."

CONCLUSION OF LAW

The omission of evidence material to the issues of service 
connection for hypertension and heart disease amounts to a 
prejudicial denial of due process.  38 C.F.R. § 20.904(a) 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellate decision may be vacated at any time by the Board 
upon request of the veteran or his representative, or on the 
Board's own motion, where it is shown there has been a denial 
of due process.  38 C.F.R. § 20.904(a) (2002).  The omission 
of the above-described evidence raises a question as to 
whether the December 2002 decision was based on 
"consideration of all evidence and material of record" as 
required by 38 U.S.C.A. § 7104(a) (West 2002).  I conclude 
that this amounts to a prejudicial denial of due process, and 
that the December 2002 decision should be vacated with 
respect to the issues identified herein.  The motion is 
granted.

ORDER

The Board's decision of December 18, 2002, is VACATED with 
respect to the issues of service connection for hypertension 
with vascular disease and heart disease (Issues 3 and 4).



____________________________________________
J. E. Day
Veterans Law Judge
Board of Veterans' Appeals









Citation Nr: 0218426	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-00 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bilateral 
hearing loss.

3.  Entitlement to service connection for hypertension 
with vascular disease.

4.  Entitlement to service connection for heart disease.

(The issue of entitlement to service connection for 
migraine headaches will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1973 to December 
1975.

An April 1977 RO rating decision denied service connection 
for a sinus condition and hearing loss.  The veteran was 
notified of those determinations in May 1977 and he did 
not appeal.

A January 1996 RO rating decision denied service 
connection for a sinus condition as not well grounded.  
The veteran was notified of the decision in January 1996 
and he did not appeal.

In 2000, the veteran submitted an application to reopen 
the claims for service connection for a sinus condition 
and bilateral hearing loss, and he submitted claims for 
service connection for migraine headaches, hypertension 
with vascular disease, and a heart disease.  This appeal 
comes to the Board of Veterans' Appeals (Board) from July 
2001 and later RO rating decisions that denied service 
connection for a sinus condition, bilateral hearing loss, 
migraine headaches, hypertension with vascular disease, 
and heart disease. 

The Board is undertaking additional development on the 
issue of entitlement to service connection for migraine 
headaches, pursuant to authority granted by 67 Fed. Reg. 
3,099 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When it is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  (67 Fed. Reg. 3,099 3,105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903) (2002)).  After 
giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing that issue.


FINDINGS OF FACT


1.  The unappealed April 1977 RO rating decision, denied 
service connection for a sinus condition and hearing loss, 
and the unappealed January 1996 RO rating decision, denied 
service connection for a sinus condition.

2.  Evidence received subsequent to the April 1977 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the 
claims for service connection for a sinus condition and 
hearing loss, and the January 1996 RO rating decision did 
not review the claim for service connection for a sinus 
condition on a de novo review of the evidence.

3.  The veteran's sinus problems in service were acute and 
transitory, and resolved without residual disability; 
sinusitis is not demonstrated.

4.  Bilateral hearing loss had its onset in service.

5.  The veteran's elevated blood pressure readings in 
service were acute and transitory, and resolved without 
residual disability.

6.  Hypertension was not present in service or for many 
years later, and is not related to disease or injury in 
service.

7.  The veteran's chest pains in service were acute and 
transitory, and resolved without residual disability.

8.  Heart disease was not present in service or for many 
years later, and is not related to disease or injury in 
service.




CONCLUSIONS OF LAW


1.  The unappealed April 1977 RO rating decision, denying 
service connection for a sinus condition and hearing loss, 
and the unappealed January 1996 RO rating decision, 
denying service connection for a sinus condition as not 
well grounded, are final.  38 U.S.C.A. § 7105, previously 
4005, (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been received to reopen 
the claims for service connection for sinusitis and 
bilateral hearing loss.  38 U.S.C.A. § 5108, previously 
3008, (West 1991); 38 C.F.R. § 3.156 (2002).

3.  Sinusitis was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

4.  Bilateral sensorineural hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (2002).

5.  Hypertension with vascular disease was not incurred in 
or aggravated by active service; nor may this disability 
be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

6.  Coronary artery disease (CAD) was not incurred in or 
aggravated by active service; nor may CAD be presumed to 
have been incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
1991 & Supp. 2002)) eliminated the concept of a well-
grounded claim and redefined VA's duty to assist a veteran 
in the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claims for service 
connection for sinusitis, bilateral hearing loss, 
hypertension with vascular disease, and heart disease, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the disabilities being 
considered in this decision.  He and his representative 
have been provided with a statement of the case and 
supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related 
to the claims, that essentially notify them of the 
evidence needed by the veteran to prevail on the claims.  
There is no identified evidence that has not been 
accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  In 
February, May, and September 2001 letters, the RO notified 
the veteran of the evidence needed to substantiate his 
claims, and gave notice of what evidence the veteran 
needed to submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claims and that there is 
no prejudice to him by appellate consideration of the 
claims at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claims as required by the VCAA 
or to give the representative another opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
extensive record on appeal demonstrates the futility of 
any further evidentiary development and that there is no 
reasonable possibility that further assistance would aid 
him in substantiating his claims.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

I.  Whether New and Material Evidence has been Submitted 
to Reopen the Claims for Service Connection for Sinusitis 
and Bilateral Hearing Loss

The April 1977 RO rating decision denied service 
connection for a sinus condition and hearing loss, and the 
January 1996 RO rating decision denied the claim for 
service connection for a sinus condition as not well 
grounded.  The veteran was notified of those decisions and 
he did not appeal.  An unappealed decision is final with 
the exception that a claimant may later reopen the claim 
if new and material evidence is submitted.   38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2002).  The question now presented is whether new and 
material evidence has been submitted since the unappealed 
April 1977 and January 1996 RO rating decisions to permit 
reopening of the claims for service connection for a sinus 
condition and hearing loss.  38 C.F.R. 3.156(a) (2001); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  For evidence 
to be deemed new, it must not be cumulative or redundant; 
to be material, it must bear directly and substantially 
upon the specific matter under consideration.  A 
determination by VA that information constitutes "new and 
material evidence" means that the new information is 
significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the April 1997 RO 
rating decision did not include all of the veteran's 
service medical records.  In 1995, additional service 
medical records, including additional reports related to 
his hearing and sinus status in service, were received.  
That evidence alone contributes a more complete picture to 
the veteran's claims for service connection for a sinus 
condition and hearing loss that must be considered in 
order to fairly decide those claims.  The January 1996 RO 
rating decision denied the claim for service connection 
for a sinus condition as not well grounded, and the 
provisions of the VCAA noted above eliminated that 
concept.  Under the circumstances, the Board finds that 
new and material evidence has been submitted to reopen the 
claims for service connection for a sinus condition and 
hearing loss, and the Board will consider those claims on 
a de novo basis, as did the RO.

II.  Service Connection for Sinusitis

A.  Factual Background

The veteran had active service from July 1973 to December 
1975.

Service medical records reveal that the veteran underwent 
a medical examination in July 1973 for entry into service.  
A sinus condition was not found.  A report of his 
treatment in November 1973 shows that he was seen for 
headache in the area of the left eye.  The impressions 
were sinus headache and possible allergic sinusitis.  X-
rays of the sinuses in November 1973 showed frontal and 
maxillary sinusitis.  He underwent various treatment for 
his sinus problems in November 1973, and a report of his 
treatment on November 23, 1973, notes that he was doing 
well and asymptomatic except for resolving mucosal edema.  
In June 1974, he was seen for a complaint of headache for 
2 weeks.  His sinuses were normal and X-rays of the 
sinuses showed no significant abnormalities.  At the time 
of his medical examination in December 1975 for separation 
from service, it was noted that he had a sinus operation 
in service with no complications or sequelae.  A history 
of frontal sinus drainage procedure was reported.

VA and private medical records, including reports received 
from the Social Security Administration, reveal that the 
veteran was treated and evaluated for various conditions 
from 1977 to 2002.  The more salient medical reports 
related to the claims being considered in this appeal will 
be discussed in the appropriate sections of this decision.

The veteran underwent a VA examination in March 1977.  He 
complained of sinusitis. Nasal turbinates were slightly 
enlarged.  There was no septal deviation.  There was no 
drainage seen in the middle meatus.  The throat was quiet.  
X-rays of the sinuses showed no abnormalities.  The 
diagnosis was no clinical or X-ray evidence of a sinus 
condition.

Private medical reports of the veteran's treatment in 1992 
show the presence of sinusitis.  Those reports show 
treatment for sinusitis in the early 1990's.

The veteran underwent a VA general medical examination in 
September 1993.  He gave a history of left frontal sinus 
surgery in 1973.  No abnormalities of the sinuses were 
found.  The diagnosis was history of frontal sinus 
surgery.

The veteran underwent a VA general medical examination in 
July 1997.  A sinus condition was not found.

The veteran underwent a VA general medical examination in 
April 1998.  A sinus condition was not found.

The veteran underwent a VA examination in February 2000.  
He gave a history of sinus surgery in 1973.  He stated 
that after the surgery his symptoms abated somewhat, but 
he still had nasal congestion, fullness, headaches, 
sneezing, runny nose, and tearing, and that he used over 
the counter medication for these symptoms.  On HEENT 
(head, eyes, ears, nose, throat) examination his 
turbinates were enlarged, pale, and boggy with clear 
rhinorrhea noted.  There was no tenderness to palpation 
over the sinuses, bilaterally.  X-rays of the sinuses 
showed no evidence of active sinusitis.

A VA report of the veteran's outpatient treatment in 
August 2001 notes that he complained of active sinusitis.  
HEENT examination was essentially negative.  

A report of an informal hearing between the veteran and a 
VA representative in December 2001 shows that the veteran 
gave a history of sinus problems in service.  He 
essentially argued that his treatment in service for sinus 
problems warranted service connection for sinusitis.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that 
it resulted from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

The service medical records show that the veteran was 
treated for sinus problems.  Those records indicate that 
he underwent a frontal sinus drainage procedure, but 
sinusitis was not found at the time of his medical 
examination in December 1975 for separation from service.  
The post-service medical records indicate that the veteran 
was treated for sinusitis in the 1990's, mostly self 
medication with over the counter medicines, but sinusitis 
was not found on any VA examination after service, 
including several examinations in the late 1990's and 
early 2000's.

The Board recognizes the veteran's arguments to the effect 
that he has chronic sinusitis that had its onset in 
service, but this lay evidence is not supported by the 
objective medical evidence.  The greater weight of the 
medical evidence is to the effect that he does not have 
chronic sinusitis.  38 C.F.R. § 3.303(b).  The veteran's 
lay statements alone are not sufficient to demonstrate the 
presence of chronic sinusitis because the record does not 
show that he has the experience, training or education to 
make medical statements, diagnoses or opinions.  38 C.F.R. 
§ 3.159(a)(1) (2002).

After consideration of all the evidence, the Board finds 
that the evidence reveals the veteran's sinus problems in 
service were acute and transitory, and resolved without 
residual disability.  The evidence does not contain 
sufficient clinical to demonstrate the presence of chronic 
sinusitis.  Hence, the preponderance of the evidence is 
against the claim for service connection for sinusitis, 
and the claim is denied.

III.  Service Connection for Bilateral Hearing Loss

A.  Factual Background

Service medical records show that the veteran underwent 
audiological testing at the time of his medical 
examination in July 1973 for enlistment into service.  On 
that evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20

20
LEFT
15
15
20

10

The report of the veteran's medical examination in 
December 1975 for separation from service reveals that he 
underwent audiometric testing.  The pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
45
50
LEFT
25
25
30
30
25

On the VA authorized audiological evaluation in March 
1977, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25

35
LEFT
20
25
30

35

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 96 percent in the left 
ear.

On the authorized audiological evaluation in June 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25

60
LEFT
30
30
35

40

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 100 percent in the 
left ear.

On the authorized audiological evaluation in February 
2000, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
55
50
LEFT
30
30
35
45
45

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 92 percent in the left 
ear.  The diagnosis was mild sensorineural hearing loss, 
bilaterally.

B.  Legal Analysis

For the purposes of applying VA laws, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The evidence shows that the veteran currently has 
bilateral hearing loss that meets the criteria of 
38 C.F.R. § 3.385, and thus service connection is not 
precluded if the hearing loss can be linked to service.  
Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The 
veteran's service medical records reveal that he had 
normal hearing at the time of his medical examination for 
enlistment into service and that he had some hearing loss 
at the time of his medical examination for separation from 
service.  By some medical authorities, decibel thresholds 
of 0 to 20 represent normal hearing, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  The report of the 
veteran's audiometric testing in December 1975 at the time 
of his separation from service reveals decibels thresholds 
in excess of 20 in the right ear at 2000 to 4000 Hertz and 
at 500 to 4000 Hertz in the left ear.  The post service 
audiometric testing of the veteran's hearing also 
indicates some degree of hearing loss in both ears at 
various levels from 500 to 4000 Hertz and the presence of 
bilateral sensorineural hearing loss.

In view of the above, the Board finds that the evidence 
supports granting service connection for bilateral hearing 
loss.  Therefore, the claim for this benefit is granted.

IV.  Service Connection for Hypertension with Vascular 
Disease and Heart Disease

A.  Factual Background

Service medical records show that the veteran's blood 
pressure was 126/84 at the time of his medical examination 
in July 1973 for enlistment into service.  In June 1974, 
his blood pressure was recorded at 130/90.  In September 
1974, his blood pressure was found to be 140/110, lying; 
144/108, sitting; and 146/110, standing.  In October 1974, 
his blood pressure was 138/86, 138/76, and 138/86, 
sitting.  He also complained of pain in the chest area.  
In January 1975, his blood pressure was 116/70.  In July 
1975, his blood pressure was 148/90.  During a period of 
hospitalization in October 1975, he underwent physical 
examination and his blood pressure was 130/80.  At his 
medical examination in December 1975, the blood pressure 
was 128/78.  A vascular system disorder was not found.  It 
was noted that the veteran had sinus bradycardia.

The veteran underwent VA medical examination in March 
1977.  His blood pressure was 130/80, sitting; 130/80, 
recumbent; and 128/80, standing.  There was normal sinus 
rhythm.  Cardiac size was within normal limits.  PMI 
(point of maximal impulse) was in the 5th intercostal space 
within the midclavicular line.  There were no heart 
murmurs, no gallops, and no thrills.  Peripheral vessels 
were equal and adequate on both sides.  There was no 
pitting edema of the lower extremities.  A vascular 
disorder or heart disease was not found.

The veteran underwent VA medical examination in September 
1993.  His blood pressure was 140/80.  Hypertension or 
heart disease was not found.

The veteran underwent VA examination in July 1997.  His 
blood pressure was 132/84.  Hypertension or vascular 
disease was not found.

The veteran underwent VA examination in April 1998.  His 
blood pressure was 150/100, bilaterally.  It was noted 
that his blood pressure in February 1998 had been recorded 
at 140/80 on 2 separate dates.  ECG (electrocardiogram) 
study revealed sinus bradycardia rate 56 b/min. with 
first-degree AV (atrioventricular) block, left axis 
deviation, and inferior posterior myocardial infarction 
could not be ruled out.  Laboratory study revealed a 
cholesterol of 261.  The diagnosis was moderate 
hypercholesterolemia.

The veteran underwent a VA heart examination in March 
2001.  He gave a history of coronary artery bypass graft 
surgery in June 2000.  He was on atenolol, fosinopril, 
Isordil, and simvastatin.  The diagnoses were 
hypertension, systolic dysfunction, and coronary artery 
disease status post coronary artery bypass graft surgery.

The veteran stated at an informal hearing in December 2001 
that he had elevated blood pressure in service and that he 
was treated by a physician after service for elevated 
blood pressure.  He stated that the physician had died and 
his records were no longer available.

Statements from an acquaintance and a relative of the 
veteran were received in 2002.  Those statements are to 
the effect that the veteran was prescribed medication for 
elevated blood pressure in 1975 and 1976.

B.  Legal Analysis

Where cardiovascular renal disease, including hypertension 
and heart disease, becomes manifest to a degree of 
10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The criteria for establishing service connection for a 
disability are noted in Section II of this decision.  A 
10 percent evaluation is warranted for hypertensive 
vascular disease (essential arterial hypertension) where 
the diastolic pressure is predominantly 100 or more.  A 
minimum 10 percent evaluation is also assigned when 
continuous medication is shown necessary for the control 
of hypertension and there is a history of diastolic blood 
pressure of predominantly 100 or more.  A 20 percent 
evaluation requires diastolic pressure of predominantly 
110 or more with definite symptoms.  38 C.F.R. § 4.104, 
Code 7101.  Note (1):  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 2 or more 
times on at least 3 different days.  For purposes of this 
section, the term hypertension means that the diastolic 
blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.

With regard to the claim for service connection for 
hypertension with vascular disease, the service medical 
records reveal that the veteran had elevated blood 
pressure readings, but not on 2 or more times on at least 
3 different days.  His elevated blood pressure readings in 
service were isolated and not indicative of persistent 
hypertension.  Nor was hypertension diagnosed or treated 
with medication in service.

Statements from the veteran, and an acquaintance and 
relative of the veteran, are to the effect that he took 
medication to control his blood pressure shortly after 
service, but that evidence is only slightly credible 
because it is not verified by any reports of treatment or 
written prescriptions.  The objective medical evidence 
does not demonstrate the presence of persistent 
hypertension until many years after service and does not 
link the hypertension to an incident of service.

After consideration of all the evidence, the Board finds 
that the evidence shows the veteran's elevated blood 
pressures in service were acute and transitory findings 
that resolved without residual disability, and are 
unrelated to his current hypertension that was first found 
many years after service.  Hence, the preponderance of the 
evidence is against the claim for service connection for 
hypertension with vascular disease.

With regard to the claim for service connection for heart 
disease, the service medical records reveal that the 
veteran complained of pain in his chest area and that 
sinus bradycardia was found at the veteran's medical 
examination in December 1975 for separation from service.  
Those clinical findings are sometimes symptoms of heart 
disease, but the examiners in service did not identify 
heart disease.  The service medical records do not 
otherwise demonstrate medically identified heart disease.  
38 C.F.R. § 3.303(b).

The post service medical records do not show the presence 
of heart disease until 2000 when the report of the 
veteran's heart examination in March 2001 notes a history 
of heart surgery in 2000.  The evidence does not link the 
veteran's heart disease first found long after service to 
a disease or injury in service.

The overall evidence indicates that the veteran's heart 
disease was not present in service or for many years 
later, and is not related to an incident of service.  The 
preponderance of the evidence is against the claim for 
service connection for heart disease, and the claim is 
denied.

The benefit of the doubt doctrine is not for application 
in relation to the claims for service connection for 
sinusitis, hypertension with vascular disease, and heart 
disease because the preponderance of the evidence is 
against those claims.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).



ORDER

New and material evidence having been received, the 
application to reopen the claims for service connection 
for sinusitis and bilateral hearing loss is granted.

Service connection for sinusitis is denied.

Service connection for bilateral hearing loss is granted.

Service connection for hypertension with vascular disease 
is denied.

Service connection for heart disease is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

